                                                                                SO ORDERED.


                                                                                Dated: March 17, 2021




   1
                                                                                Eddward P. Ballinger Jr., Bankruptcy Judge
   2                                                                            _________________________________

   3

   4

   5                             UNITED STATES BANKRUPTCY COURT
   6                                   DISTRICT OF ARIZONA
   7
                                                                         Chapter 13
   8

   9       In re:                                                        Case No.: 2:20-bk-02088-EPB
  10       Susan Simpson
                                                                          ORDER SETTING VIDEO HEARING
  11                                                      Debtor.         AND ESTABLISHING
                                                                          PROCEDURES
  12

  13                                                                      Date: March 31, 2021
                                                                          Time: 10:00 a.m.
  14                                                                      Location: Zoom for Government
                                                                                    Videoconference. 1
  15

  16

  17                IT IS HEREBY ORDERED setting this matter for hearing on March 31, 2021, at

  18   10:00 a.m.
  19                The hearing will be held remotely by videoconference using the Zoom for Government
  20
       videoconferencing platform. No participants will be physically present in the courtroom.
  21
                    Unless ordered by the Court, the provisions of this Order will govern the course of
  22
       proceedings:
  23

  24

  25
       1
         The Court holds the necessary Zoom for Government licenses. Lawyers and witnesses do not need to purchase
  26   Zoom software or a license to participate in a trial or hearing. There is no fee to participate, but regular telephone
       toll charges apply if the audio portion is accessed by phone.


Case 2:20-bk-02088-EPB                                 1
                                   Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08                             Desc
                                    Main Document    Page 1 of 7
              1. Participation by Video.
   1
              Attorneys, parties, and witnesses must appear at the hearing via Zoom for Government
   2

   3   videoconference. Other interested parties may participate by telephone. For a successful

   4   experience, each participant should be familiar with and follow the guidance found at the U.S.

   5   Bankruptcy Court’s Videoconference Hearing Guidelines found at:
   6
                  http://azb.uscourts.gov/sites/default/files/videoconferenceguidelines.pdf.
   7
                     a. Connecting to Zoom. The following is the link or URL (Internet address)
   8
              that will allow participation in the hearing:
   9

  10    https://www.zoomgov.com/j/1609974784?pwd=ZEwxSzJQTzlMTDRid3VJd0Z6b2VTZz09

  11                                      Meeting ID: 160 997 4784

  12                                          Password: 699155

  13
              Each participant must click on the link (or paste the URL into the computer’s
  14

  15          browser and hit “Enter”) and then follow the instructions.

  16                 b. Connecting by telephone. To participate by telephone without video, any

  17          interested party may call 877-810-9415, access code 1064631.

  18                 c. Required Equipment. Zoom permits access to the video portion via
  19
              computer and access to the audio portion via either computer or telephone.
  20
                             i. Video. To use the video portion of Zoom, each participant must have
  21
                     a computer equipped with (a) a camera capable of sending and receiving video
  22
                     using Zoom; (b) Internet browsing software that will accommodate Zoom; (c) a
  23

  24                 stable Internet connection and bandwidth sufficient to support Zoom; and (d)

  25                 Adobe Acrobat Reader for the purpose of reviewing exhibits.

  26


Case 2:20-bk-02088-EPB                           2
                             Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08                 Desc
                              Main Document    Page 2 of 7
                            ii. Audio. To use the audio portion of Zoom, each participant must have
   1
                   either (a) a computer equipped with a microphone and speakers or (b) a
   2

   3               telephone. If the telephone is a cellular phone, it is the participant’s

   4               responsibility to ensure there is adequate service providing a consistently

   5               clear audio signal.
   6
            2. Etiquette.
   7
            a. The parties and their counsel are responsible for ensuring that they and their
   8
            witnesses have successfully configured their software connections in advance of the
   9
            hearing. In the event of any difficulties, they shall contact the Courtroom Deputy,
  10

  11        whose contact information is provided below, well in advance of the hearing date.

  12               b. Every person appearing at the hearing must ensure access to a quiet, separate,

  13        and secure room during the hearing that is free from audio and visual distractions.
  14               c. Do not communicate via a speakerphone.
  15
                   d. While testifying, witnesses may not participate in or be subject to any direct
  16
            or indirect communication with anyone other than with the examiner and/or the Court
  17
            and shall not read from documents that have not been admitted into evidence (other than
  18
            to address foundational questions).
  19

  20               e. Parties and their counsel may devise a means for communicating privately

  21        with each other, other than during the client’s examination.

  22               f. Counsel, parties, and witnesses shall mute their microphones when not
  23        speaking during the hearing.
  24
                   g. If a break is necessary, request a recess. Do not simply turn off your camera
  25
            and leave the hearing.
  26


Case 2:20-bk-02088-EPB                          3
                            Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08               Desc
                             Main Document    Page 3 of 7
                   h. Dress must be appropriate for a court proceeding.
   1
                   i. Look into the camera when you are speaking.
   2

   3               j. Each participant shall ensure their proper legal name is shown on the ID

   4        screen while in Zoom.

   5               k. Everyone needs to be cognizant of lighting. Avoid shadows, sitting in front
   6
            of a window or having any light source visible on your screen. The best background is
   7
            a solid background or wall. Use of an appropriate virtual background is acceptable for
   8
            those not appearing from a business setting.
   9
                   l. Be respectful and minimize interruptions unless attempting to object.
  10

  11        3. Procedures with respect to evidentiary hearings.

  12               a. Witness Testimony; Direct by Declaration. The direct testimony of all

  13        witnesses may be presented by written declaration, and this practice is encouraged by
  14        the Court. Each declarant must be available at the hearing for cross examination. All
  15
            declarations must be exchanged and filed no later than March 26, 2021. All testifying
  16
            witnesses will be placed under oath, and their testimony will have the same effect as if
  17
            they were in open court. Each witness must testify from a quiet room. Witnesses must
  18
            situate themselves so that other participants can see them, and the witnesses can see the
  19

  20        video. No one shall be in the same room with a witness while he or she is testifying.

  21        The witness shall not have any documents or materials in the room except exhibits the

  22        parties have submitted as exhibits. The witness may not communicate in any fashion
  23        with anyone other than the questioning attorney and the judge.
  24
                   b. Procedures for Testimony by Declaration. The following procedures will
  25
            govern submission of testimony by declaration:
  26


Case 2:20-bk-02088-EPB                         4
                           Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08               Desc
                            Main Document    Page 4 of 7
                            i. All declarations will be made under penalty of perjury and will be
   1
                   subject to the Federal Rules of Evidence.
   2

   3                        ii. When a witness' direct testimony is submitted by declaration, the only

   4               oral testimony the witness may give will be cross-examination and rebuttal

   5               testimony.
   6
                            iii. If a part of a witness' declaration concerns an exhibit to be admitted
   7
                   into evidence at trial, the exhibit must be attached to the declaration.
   8
                            iv. If a party intends to present the witness' testimony by a transcript of a
   9
                   deposition, a detailed summary of the testimony must be submitted with the
  10

  11               transcript.

  12                        v. All evidentiary objections to a declaration must be filed three (3) days

  13               before trial. The Court will rule on objections to the declarations at the time of
  14               trial.
  15
                   c. Subpoenas to Third-Party Witnesses. Each subpoena to a third-party
  16
            witness must state the following in the box for the “Place” to appear: “The trial will be
  17
            conducted remotely by videoconference in accordance with the attached Pretrial Order.”
  18
            A copy of this Pretrial Order must be attached to the subpoena and served on the
  19

  20        witness.

  21               d. Exhibits.

  22                        i. Exhibit Lists. A list of all exhibits and a certification by each party
  23               that all listed exhibits have been exchanged or made available to all parties for
  24
                   inspection and copying shall be included in the joint pretrial statement, as
  25
                   directed by Local Rule 7016.
  26


Case 2:20-bk-02088-EPB                          5
                            Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08                 Desc
                             Main Document    Page 5 of 7
                          ii. Prior submission of Exhibits. Unless otherwise ordered, at least
   1
                  three business days before any evidentiary hearing, the parties must email a .pdf
   2

   3              (Adobe Acrobat) file with all exhibits to Annette_Franchello@azb.uscourts.gov.

   4              Parties are also required, pursuant to Local Rule 7016-1(a)(11)(II), to file with

   5              the Clerk’s office two (2) thumb drives/flash drives that contain all exhibits in
   6
                  .pdf format. The thumb drives/flash drives should be mailed to the Clerk’s
   7
                  Office for filing. Counsel are encouraged to combine all exhibits on the same
   8
                  thumb drive and to coordinate so that exhibits are not duplicative.
   9
                         The Courtroom Deputy will not mark electronic exhibits. Instead,
  10

  11              counsel and/or the parties are to work together to properly mark the exhibits.

  12              Each exhibit must be clearly and sequentially identified, as required by Local

  13              Rule 7016-1(a)(11)(I), and placed in the order of their probable presentation at

  14              trial. The attorneys are responsible for ensuring that the .pdf file can be opened
  15
                  successfully.
  16
                         Counsel and/or parties are to contact the Courtroom Deputy, Ms. Annette
  17
                  Franchello, with any questions at 602-682-4188 or
  18
                  Annette_Franchello@azb.uscourts.gov.
  19

  20                     Those electronic exhibits in the custody of the Clerk and maintained as

  21              the official court record will be the exhibits that are presented to the appellate

  22              court in the case, unless otherwise ordered. The Clerk of Court shall maintain
  23              control of the electronic exhibits in a case until the matter is finally concluded,
  24
                  or the time for appeal has run, unless otherwise ordered to be released by the
  25

  26


Case 2:20-bk-02088-EPB                       6
                         Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08                  Desc
                          Main Document    Page 6 of 7
                      Court. The exhibits shall be stored in the same electronic format that the
   1
                      electronic exhibits were provided.
   2

   3                  e. Witnesses: Before each evidentiary hearing, counsel must separately

   4          provide to the Courtroom Deputy, Ms. Annette Franchello at

   5          Annette_Franchello@azb.uscourts.gov, the name, email address, and telephone number
   6
              of each witness from whom they intend to elicit testimony.
   7
              4. IMPORTANT: Courtroom Formalities: Though held remotely by
   8
       videoconference, the hearing constitutes a judicial proceeding. Any recording of a Court
   9
       proceeding held by video or teleconference, including “screen-shots” or other visual copying of
  10

  11   a hearing, is absolutely prohibited. No one except the assigned Electronic Court Recorder or

  12   another person that the Court directs may record the audio or video of the hearing. Formalities

  13   of a courtroom will be observed. Participants must dress appropriately and must conduct

  14   themselves in a suitable manner. Violation of these prohibitions/admonitions may result in
  15
       sanctions deemed necessary by the Court.
  16
                                                    SIGNED AND DATED ABOVE.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26


Case 2:20-bk-02088-EPB                           7
                             Doc 149 Filed 03/17/21  Entered 03/17/21 11:56:08               Desc
                              Main Document    Page 7 of 7
